IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               June 30, 2008
                               No. 06-10753
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

STEPHEN ALLARD

                                         Plaintiff-Appellant

v.

QUINLON PEST CONTROL COMPANY, INC; MICHAEL VICE; RANDY
WHITE; CURTIS NEEL; DON ANDERSON

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:05-CV-584


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
     Stephen Allard, Texas prisoner # 1071335, appeals the district court’s sua
sponte dismissal of his civil rights suit challenging conditions at the Hunt
County Jail for failure to exhaust available administrative remedies. Under
Jones v. Bock, 549 U.S. 199 (2007), the district court erred in dismissing the
complaint at this stage in the proceedings. We vacate that dismissal and
remand for further proceedings.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10753

      Allard has not shown that the district court erred in denying class
certification. See McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d 158, 162
(5th Cir. 1995). As such, he has also not shown that the district court erred by
not appointing an attorney for the class.
      We do not address Allard’s argument, raised for the first time on appeal,
that the magistrate judge should have recused herself. See Clay v. Allen, 242
F.3d 679, 681 (5th Cir. 2001).
      AFFIRMED in part, VACATED AND REMANDED in part.




                                       2